Exhibit 10.1 AMENDMENT TO EMPLOYMENT AGREEMENT AMENDMENT dated as of November 9, 2015 (the “ Amendment ”) to that certain employment agreement (the “ Agreement ”) dated and effective as of October 1, 2013 by and between ANADIGICS, Inc., a Delaware corporation (the “ Corporation ”), and RONALD MICHELS (the “ Executive ”). WHEREAS, the Corporation and the Executive are the parties to the Agreement relating to the employment of the Executive by the Corporation; and WHEREAS, the Stated Termination Date, as defined in the Agreement, is December 31, 2015; and WHEREAS, the Corporation and the Executive have agreed to amend the Stated Termination Date to December 31, 2017; NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements contained in this Amendment, the parties agree as follows: 1.
